DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-3 are currently under examination. Claim 1 is amended.
Previous Grounds of Rejection
Regarding claims 1-3 the rejection  on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 of co-pending application 17/106, 698 is withdrawn because the arguments filed on 08/15/2022 is persuasive.
In the light of the amendments, the rejection under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Liu et al. (US 2016/0244538 A1) is amended as set forth below.
Amended Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-3 are rejected under 35 U.S.C. 103 as obvious over Liu et al. (US 2016/0244538 A1).
Regarding claims 1-3, Liu et al. teach a method of making a catalyst for olefin polymerization comprising reacting anhydrous magnesium chloride with an alcohol iso-octanol having 8 carbon atoms to form completely dissolved solution, followed by the addition of TiCl4 to form a reaction mixture (applicant’s first reaction precursor) as recited in step (3) claim 1 ([0100]-[0103] and [0145]), the reaction mixture preceded addition of an internal donor such as di-n-butyl phthalate which corresponds to the instant claims formula (I) wherein R1=R2=butyl groups (Table 3, [0149]).
The limitation of “reacting titanium tetrachloride to the magnesium compound” recited in step (2) claim 1 is not limited to “adding TiCl4 to the solution of Mg compound solution of the step (1)” because it can also considered the solution of Mg compound solution of the step (1) is introduced to TiCl4. The net results are same: the resulting mixture contains TiCl4 and the solution of Mg compound solution of the step (1) to prepare a precursor of step (2), it further precedes to form the first reaction precursor compound  as recited in claim 1.
The phrase of "for producing ultra-high molecular weight polyethylene” recites in claim 1 is interpreted as intended use. 
Per MPEP 2111, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Since the reference of Liu et al. teach the same composition and method of making thereof as the instant claims, the resulting catalyst would expect to be capable of performing these specific polymerization reactions to produce ultra-high molecular weight polyethylene as per applicant claim 1. Therefore it meets the claim limitations.
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 08/15/2022 with respect to claims 1-3, and Declaration under 37 C.F.R. 1.132 filed on June 10, 2010 by Dr. Seung Yeop Lee, has been considered but are not persuasive. The examiner would like to take this opportunity to address the Applicant's arguments.
The unexpected results listed in Examples 1-3 is insufficient to overcome the rejection of claims 1-3 as set forth in the last Office action mailed on 05/19/2022 because:  the results demonstrated in Examples 1-3 are not commensurate in scope with the breadth of the claims, see below as to some specific examples.
For example, 
(1). N-butanol. The results presented in the Examples 1-3 used a selected n-butanol. However the current claims recite using other alcohol.
(2). Toluene. The results presented in the Examples 1-3 used toluene. However the current claims do not recite using toluene.
(3). Temperature 65 0C. The results presented in the Examples 1-3 used including a temperature. However the current claims do not recite heating the reaction mixture,
(4). Phthalate compounds. The results presented in the Examples 1-3 used a selected phthalates. However the current claims recite using other phthalates.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of the critical factors (alcohol, toluene, phthalate compound, temperature, etc.) fail to be commensurate in scope with the claims. Therefore, the rejection with respect to claims 1-3 under 35 U.S.C.103 (a) as set forth above stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/Primary Examiner, Art Unit 1738